932 F.2d 1352
Lueleni MAKA, dba Maka's Akamai Service, and Maka's AkamaiService Inc., Petitioners,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 89-70030.
United States Court of Appeals,Ninth Circuit.
May 22, 1991.

George Noguchi, Honolulu, Hawaii, for petitioners.
Karen Fletcher, Office of Immigration Litigation, U.S. Dept. of Justice, Washington, D.C., for respondent.
Before FARRIS, PREGERSON and RYMER, Circuit Judges.

ORDER

1
The opinion filed June 4, 1990, is amended as follows:


2
904 F.2d 1351, 1353:  (9th Cir.1990) delete the second paragraph reading "Petition to Review a Decision of the Executive Office for Immigration Review" and replace it with the following:


3
Petition for Review of an Order By the Chief Administrative Hearing Officer.